            Case 8:20-cv-03115-PJM Document 1 Filed 10/27/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ACCIDENT FUND INSURANCE                      *
COMPANY OF AMERICA
t/u/o RONALDO LOPEZ                          *

       Plaintiff,                            *

v.                                           *       Case No. : 8:20-cv-03115

AARON ENTERPRISES, INC.                      *

       Defendant.                            *

*      *       *      *       *    *     *   *   *                  *       *       *       *
                               NOTICE OF REMOVAL

       Petitioner/Defendant, Aaron Enterprises, Inc., by and through its undersigned attorneys,

pursuant to 28 U.S.C. §1441 et. seq., files this Notice of Removal of this action from the Circuit

Court for Montgomery County, Maryland, in which it is now pending, to the United States District

Court for the District of Maryland, and in support thereof respectfully avers as follows:

       1.      Petitioner has been named as Defendant in a suit filed in the Circuit Court for

Montgomery County, Case No.: 483531-V. Suit was originally filed on or about September 22,

2020 and suit papers were received by the corporate resident agent of Petitioner/Defendant on

October 8, 2020.

       2.      Petitioner/Defendant, Aaron Enterprises, Inc., is a corporation formed under the

laws of the State of Pennsylvania, with a principal place of business at 300 Cloverleaf Road, York,

Pennsylvania. Compl. at ¶2.

       3.      Plaintiff, Accident Fund Insurance Company of America is a Michigan insurance

company located at 200 North Grand Avenue, Lansing, Michigan 48933. Compl. at ¶1.
            Case 8:20-cv-03115-PJM Document 1 Filed 10/27/20 Page 2 of 3



       4.      The above-entitled action is one in which this Court has original jurisdiction

pursuant to Title 28 U.S.C. §1332. Petitioner seeks to remove this action to this Court under Title

28 U.S.C. §1441.

       5.      Filed herewith as Exhibits 1 through 7 are copies of all pleadings and papers served

on Petitioner/Defendant, consisting of (1) Plaintiff’s Complaint; (2) Civil-Non-Domestic Case

Information Report; (3) Montgomery County Circuit Court, Writ of Summons; (4) Notice of New

Case Number; (5) Scheduling Order – Track 3; (6) Scheduling Notice and Order of Court – Track

3; (7) Order for Mandatory Settlement Conference/Pretrial Hearing – Track 3; and (8)

Administrative Notice re. Covid and possible remote hearings.

       6.      The above-entitled matter is a civil action in which the Plaintiff alleges negligence

on the part of an employee of Petitioner/Defendant in the operation of a crane from which Plaintiff

alleges use-Plaintiff was injured incurring certain damages and losses paid for by Plaintiff.

       7.      Petitioner is entitled to removal because there is complete diversity of citizenship

between the Plaintiff and Defendant and the amount in controversy exceeds $75,000.00. Plaintiff

is a citizen of/domiciled in the State of Michigan. Petitioner/Defendant is a citizen of/domiciled

in the State of Pennsylvania. Plaintiff’s Complaint seeks judgment against Defendant in an amount

in excess of $75,000.00.

       WHEREFORE, Petitioner/Defendant, Aaron Enterprises, Inc., respectfully requests that

the above-entitled action be removed from the Circuit Court for Montgomery County, Maryland

to the United States District Court for the District of Maryland.
          Case 8:20-cv-03115-PJM Document 1 Filed 10/27/20 Page 3 of 3



                                             Respectfully submitted,



                                             __________________________________________
                                             Colin Bell, Esquire
                                             MD Federal Court Number: 26855
                                             Schenker, Krause & Lopez
                                             600 Red Brook Blvd., Suite 650
                                             Owings Mills, Maryland 21117
                                             (410) 559-2410
                                             colin.bell@zurichna.com
                                             Attorneys for Petitioner/Defendant

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of October, 2020, a copy of the foregoing Notice

of Removal was served via first class mail, postage pre-paid, sent to:

       Craig K. Ronald, Esquire
       The Sophmar Building
       6 East Mulberry Street
       Baltimore, Maryland 21202
       craig@landsmanlaw.com
       Attorney for Plaintiff




                                             Colin Bell, Esquire (MD Fed Ct No.: 26855)
